Citation Nr: 1828667	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  00-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for acid peptic disease (claimed as peptic ulcers).


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1976 to September 1983.

The Board notes the extensive procedural history in this case.  Briefly, in an April 2017 decision, the Board denied, in pertinent part, entitlement to service connection for acid peptic disease.  In August 2017, the Veteran, through his attorney, filed a Motion to Vacate the Board's April 2017 decision on the basis that his due process rights had been violated.

Lastly, the Board notes that this decision will address the Veteran's Motion to Vacate with respect to the issue of entitlement to service connection for acid peptic disease, and that the merits of this issue will be addressed in a separate Board decision.


FINDINGS OF FACT

1. In an April 2017 decision, the Board denied, in pertinent part, entitlement to service connection for acid peptic disease.

2. Evidence pertinent to the Veteran's claimed acid peptic disease was subsequently associated with the record; that evidence was existent at the time of the prior decision and not considered.


CONCLUSION OF LAW

The criteria for vacatur of the April 2017 Board decision denying entitlement to service connection for acid peptic disease are met.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.904 (2017).



VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017).

Here, April 2017 Board decision denied, in pertinent part, the Veteran's claim of entitlement to service connection for acid peptic disease.  In doing so, the Board noted that the Veteran's service treatment records (STRs) were silent for any complaints and/or treatment for or diagnosis of acid peptic disease in service.  Subsequently, a missing page of the Veteran's STRs was associated with the record, which reflected an in-service diagnosis of peptic ulcers.  

As indicated, in August 2017, the Veteran filed a Motion to Vacate the Board's April 2017 decision.  In support, the Veteran highlighted the STR dated in August 1978 reflecting a diagnosis of peptic ulcers.  The Board recognizes that a complete record is fundamental to adequate consideration of the Veteran's claim.  In light of the foregoing, the Board finds that the Veteran was denied due process of law as it pertains to his claim of entitlement to service connection for acid peptic disease.  See 38 C.F.R. § 20.904(a).  

Accordingly, the Board hereby vacates the portion of the April 2017 Board decision denying entitlement to service connection for acid peptic disease. 

In a separate decision, the Board will address the issue of service connection for acid peptic disease.










ORDER

The portion of the Board's April 2017 decision denying entitlement to service connection for acid peptic disease (claimed as ulcers) is vacated.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


